DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species 23 (Fig. 65-66) in the reply filed on 11/28/2022 is acknowledged.
Claim Objections
Claims 3-7 and 18are objected to because of the following informalities:  
Claims 3-7 depend from claim 1, which has been canceled. It appears that claims 3-7 should depend from claim 2.  
Claim 18 recites the limitation “the receiver” in line 10. This element has not been previously recited. It appears that this limitation should read --a receiver--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “an interface in communication with the sensor system” in line 9. It is not clear if the claims are directed to the subcombination of a port for use with an article of footwear having a sensor system (as indicated by the preamble), or to the combination of a port and an article of footwear having a sensor system (as indicated by the positively recited relationship between the interface and the sensor system). The claims should be amended to remove the positively recited relationship between the interface and sensor system (for example, --an interface configured to be in communication with the sensor system--), or to positively recite the sensor system. For purposes of examination it appears that the subcombination is claimed, and that the footwear and sensor system are not positively recited.
Claim 14 recites the limitation “an interface in communication with the sensor system” in line 12. It is not clear if the claims are directed to the subcombination of a system for use with an article of footwear having a sensor system (as indicated by the preamble), or to the combination of a system and an article of footwear having a sensor system (as indicated by the positively recited relationship between the interface and the sensor system). The claims should be amended to remove the positively recited relationship between the interface and sensor system (for example, --an interface configured to be in communication with the sensor system--), or to positively recite the sensor system. For purposes of examination it appears that the subcombination is claimed, and that the footwear and sensor system are not positively recited.
Claims 3-7 and 15-17 depend from rejected claims 1 and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-6 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berner, Jr. et al. (US 7,607,243), herein Berner.
Regarding claim 2, Berner discloses a port for use with an article of footwear adapted to engage a foot, the article of footwear having a sole structure, an upper portion connected to the sole structure, and a sensor system connected to the sole structure, the port comprising: a housing (1604) adapted to be connected to the article of footwear, the housing comprising a chamber adapted to removably receive an electronic module (1602) therein; a plug (1604a) extending into the chamber from a wall of the housing, the plug configured to be received in a receiver (1602a) within the electronic module when the electronic module is received in the housing; and an interface (1610) configured to be in communication with the sensor system and having a plurality of electrical contacts located on the plug, wherein the interface is configured to form an electrical connection with the electronic module such that the electronic module engages the electrical contacts to place the electronic module in communication with the sensor system when the electronic module is received within the chamber and the plug is received within the receiver of the electronic module (column 30, lines 12-51; Fig. 16).
Regarding claim 3, Berner discloses the electronic module (1602), wherein the electronic module has the receiver (1602a) therein, and the plug is received in the receiver when the electronic module is received within the housing (Fig. 16).
Regarding claim 4, Berner discloses that the wall of the housing may be a side wall of the housing, and the plug extends horizontally into the housing from the side wall (column 30, lines 46-50).
Regarding claim 5, Berner discloses that the housing is configured to be received in a well in a sole structure of the article of footwear (Fig. 16).
Regarding claim 6, Berner discloses that the electrical contacts on the plug are configured to be in contact with a plurality of sensor leads of the sensor system (Fig. 16).
Regarding claim 14, Berner discloses a system for use with an article of footwear adapted to engage a foot, the article of footwear having a sole structure, an upper portion connected to the sole structure, and a sensor system connected to the sole structure, the system comprising: an electronic module (1602) configured for data storage, the electronic module having a receiver (1602a) therein; and a port comprising: a housing (1604) adapted to be connected to the article of footwear, the housing comprising a chamber for receiving the electronic module therein; a plug (1604a) extending into the chamber from a wall of the housing, the plug configured to be received in the receiver within the electronic module when the electronic module is received in the housing; and an interface (1610) in communication with the sensor system and having a plurality of electrical contacts located on the plug, wherein the interface is configured to form an electrical connection with the electronic module such that the electronic module engages the electrical contacts to place the electronic module in communication with the sensor system when the electronic module is received within the chamber and the plug is received within the receiver of the electronic module (column 30, lines 12-51; Fig. 16).
Regarding claim 15, Berner discloses that the wall of the housing may be a side wall of the housing, and the plug extends horizontally into the housing from the side wall (column 30, lines 46-50).
Regarding claim 16, Berner discloses that the housing is configured to be received in a well in a sole structure of the article of footwear (Fig. 16).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner, as applied to claims 2 and 14.
The embodiment of Fig. 16 does not explicitly disclose that the housing comprises a retaining structure. However, Berner teaches that a housing may include a retaining structure (2010) adapted for removably retaining the electronic module in the housing. The retaining structure holds the electronic module securely within the housing while also allowing it to be easily removed when desired (column 33, line 60-column 34, line 47; Fig. 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a retaining structure, as taught in Fig. 20, to the embodiment of Fig. 16 in order to hold the electronic module securely within the housing while also allowing it to be easily removed when desired.

Claims 8-13 and 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berner, Jr. et al. (US 7,607,243), herein Berner, in view of Truong (US 6,195,921).
Regarding claim 8, Berner discloses a system configured for use in an article of footwear, comprising: a port comprising: a housing (1604) connected to an insert member (1608), the housing comprising a chamber adapted to removably receive an electronic module (1602) therein; a plug (1604a) extending into the chamber from a wall of the housing, the plug configured to be received in a receiver (1602a) within the electronic module when the electronic module is received in the housing; and an interface (1610) configured to be in communication with sensor leads and having a plurality of electrical contacts located on the plug, wherein the interface is configured to form an electrical connection with the electronic module such that the electronic module engages the electrical contacts to place the electronic module in communication with the sensor leads and the force sensors when the electronic module is received within the chamber and the plug is received within the receiver of the electronic module (column 30, lines 12-51; Fig. 16).
Berner does not disclose a sensor system having an insert member, a plurality of force sensors, and a plurality of sensor leads. Truong teaches an article of footwear having an electronic module (package 80) fitted within a housing (cavity 102), and a sensor system including an insert member (sensor mat 16) adapted to be placed in contact with the sole structure of the article of footwear, the insert member being formed of a flexible polymer material (such as Kapton backing sheets), wherein the housing is connected to the insert member; a plurality of force sensors (sensors 168) connected to the insert member, the force sensors being adapted to sense a force exerted on the insert member; a plurality of sensor leads (conductive leads 157, 160) connected to the force sensors and extending from the force sensors to the housing, wherein the sensor leads are connected to electrical contacts (conductive leads 150) of an interface between the housing and the sensor system (column 6, lines 3-67; column 7, lines 34-41; column 9, lines 49-56; Fig. 4, 6, 13). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a sensor system on an insert member, as taught by Truong, to the system of Berner in order to provide sensors across an entire surface of the sole of the footwear, providing more accurate information about the foot of the wearer across the entire sole.
Regarding claim 9, Truong teaches that the sensor leads are connected to the electrical contacts of the interface (column 7, lines 3641; Fig. 12, 13).
Regarding claim 10, Berner discloses the electronic module, wherein the electronic module has the receiver therein, and the plug is received in the receiver when the electronic module is received within the housing (Fig. 16).
Regarding claim 11, Berner discloses that the wall of the housing may be a side wall of the housing, and the plug extends horizontally into the housing from the side wall (column 30, lines 46-50).
Regarding claim 12, Berner discloses that the housing is configured to be received in a well in a sole structure of the article of footwear (Fig. 16).
Regarding claim 13, the embodiment of Fig. 16 of Berner does not explicitly disclose that the housing comprises a retaining structure. However, Berner teaches that a housing may include a retaining structure (2010) adapted for removably retaining the electronic module in the housing. The retaining structure holds the electronic module securely within the housing while also allowing it to be easily removed when desired (column 33, line 60-column 34, line 47; Fig. 20). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a retaining structure, as taught in Fig. 20, to the embodiment of Fig. 16 in order to hold the electronic module securely within the housing while also allowing it to be easily removed when desired.
Regarding claims 18 and 19, Berner discloses an article of footwear (100) adapted to engage a foot, comprising: a sole structure (502), the sole structure having a well defined therein (Fig. 16); an upper portion (604) connected to the sole structure; an electronic module (1602) configured for data storage; and a port comprising: a chamber within the well of the sole structure for receiving the electronic module therein; a plug (1604a) extending into the chamber from a wall of the well, the plug configured to be received in the receiver (1602a) within the electronic module when the electronic module is received in the housing; and an interface (1610) in communication with the sensor system and having a plurality of electrical contacts located on the plug, wherein the interface is configured to form an electrical connection with the electronic module such that the electronic module engages the electrical contacts to place the electronic module in communication with a sensor system when the electronic module is received within the chamber and the plug is received within the receiver of the electronic module (column 30, lines 12-51; Fig. 16).
Berner does not disclose a sensor system having an insert member, a plurality of force sensors, and a plurality of sensor leads. Truong teaches an article of footwear having an electronic module (package 80) fitted within a housing (cavity 102), and a sensor system including an insert member (sensor mat 16) adapted to be placed in contact with the sole structure of the article of footwear, the insert member being formed of a flexible polymer material (such as Kapton backing sheets), wherein the housing is connected to the insert member; a plurality of force sensors (sensors 168) connected to the insert member, the force sensors being adapted to sense a force exerted on the insert member; a plurality of sensor leads (conductive leads 157, 160) connected to the force sensors and extending from the force sensors to the housing, wherein the sensor leads are connected to electrical contacts (conductive leads 150) of an interface between the housing and the sensor system (column 6, lines 3-67; column 7, lines 34-41; column 9, lines 49-56; Fig. 4, 6, 13). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a sensor system on an insert member, as taught by Truong, to the system of Berner in order to provide sensors across an entire surface of the sole of the footwear, providing more accurate information about the foot of the wearer across the entire sole.
Regarding claim 20, Berner discloses that the port comprises a housing (1604) received in the well and defining the chamber and connected to the insert member (Fig. 16).
Regarding claim 21, Berner discloses that the wall of the housing may be a side wall of the housing, and the plug extends horizontally into the housing from the side wall (column 30, lines 46-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732